Case 2:20-cr-00121-GMN-NJK Document 23 Filed 10/14/20 Page 1 of 4
Case 2:20-cr-00121-GMN-NJK Document 23 Filed 10/14/20 Page 2 of 4
Case 2:20-cr-00121-GMN-NJK Document 23 Filed 10/14/20 Page 3 of 4




                                     ORDER ON
  Case 2:20-cr-00121-GMN-NJK Document 23 Filed 10/14/20 Page 4 of 4




                              that this case is set for trial or entry of plea on October 16, 2020,
at 2:00 p.m, in Courtroom 3C. Defendant
                              Defendant,and  all counsel
                                         all counsel, andmust
                                                          any be present ifinthe
                                                              witnesses       person
                                                                                 caseinisthe
                                                                                          to

proceed to trial, must be present in person in the courtroom.
courtroom.

   IT IS FURTHER ORDERED that the parties will provide the signed plea agreement or
witness list,
witness  andexhibit
              exhibitlist,
                      list,and
                            along  with
                                trial  that
                                         trialthis
                                      briefs         case
                                               (ifbriefs,
                                                   the    toisthe
                                                        case   set  for trialCourtroom
                                                                   Court's
                                                                is to proceedor entry  ofto
                                                                                to trial) plea  on
                                                                                          Deputy,
                                                                                            Ari    October
                                                                                                   Ari 16, 16,
                                                                                             October
                                                                                                Caytuero,
2020,
   lateratthan
Caytuero,
no         2:00  p.m.,than
             noOctober
                later  in 15,
                          Courtroom
                            October   3C.
                                     15,
                              2020, at     All
                                         2020,
                                       3:00    parties
                                            p.m.at 3:00and counsel must be present in person
                                                        p.m.
 in the  Courtroom.
     IT IS FURTHERNo  further continuances
                    ORDERED                 will be granted.
                                that no continuances   will be granted.

   IT IS FURTHER ORDERED that failure to comply with any portion of this order may
result in sanctions.
   DATED:
   DATED: October 14, 2020.

                                                    _________________________________
                                                    NANCY J. KOPPE
                                                    UNITED STATES MAGISTRATE JUDGE


                                                2
